DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2021/0383549) in view of Ng-Thow-Hing (US 2018/00952756).
Regarding claim 1, Wang discloses a method for generating 3D entity shape data using image recognition which is performed by a computing device, the method comprising: 
recognizing a grid matching part having four edge vertices of a quadrangle displayed in an image captured by a camera (paragraph 53, lines 12-14: “The to-be-segmented image is the image corresponding to the tree as shown in FIG. 4, and the to-be-segmented image includes a region formed by the first extremum point A, the second extremum point B, the third extremum point C, and the fourth extremum point D.”).
Wang fails to disclose generating a cube-shaped 3D space grid of a specific distance unit applied to the image by using the grid matching part; and generating shape data for an external object using the 3D space grid.
However, in an analogous art, Ng-Thow-Hing discloses generating a cube-shaped 3D space grid of a specific distance unit applied to the image by using the grid matching part; and generating shape data for an external object using the 3D space grid (paragraph 64, lines 5-6: “a marching cubes algorithm is used to generate a nonplanar mesh from the received images/videos, and the planar polygon mesh 602 is derived from the nonplanar mesh.”  Paragraph 70, lines 3-4: “The MAOBP 808 is the smallest polygon of a predetermined shape that can contain the convex hull 806 (and therefore the boundary polygon 804).”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method in Wang by incorporating this feature taught in Ng-Thow-Hing for the purpose of processing polygon meshes with improved speed and resolution.
Regarding claim 8, Wang discloses an apparatus for generating 3D entity shape data using image recognition, the apparatus comprising: 
a processor; and a memory connected to the processor, wherein the memory stores program instructions executable by the processor to recognize a grid matching part having four edge vertices of a quadrangle displayed in an image captured by a camera (paragraph 53, lines 12-14: “The to-be-segmented image is the image corresponding to the tree as shown in FIG. 4, and the to-be-segmented image includes a region formed by the first extremum point A, the second extremum point B, the third extremum point C, and the fourth extremum point D.”). 
Wang fails to disclose generating a cube-shaped 3D space grid of a specific distance unit applied to the image by using the grid matching part, and generating shape data for an external object using the 3D space grid.
However, in an analogous art, Ng-Thow-Hing discloses generating a cube-shaped 3D space grid of a specific distance unit applied to the image by using the grid matching part; and generating shape data for an external object using the 3D space grid (paragraph 64, lines 5-6: “a marching cubes algorithm is used to generate a nonplanar mesh from the received images/videos, and the planar polygon mesh 602 is derived from the nonplanar mesh.”  Paragraph 70, lines 3-4: “The MAOBP 808 is the smallest polygon of a predetermined shape that can contain the convex hull 806 (and therefore the boundary polygon 804).”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus in Wang by incorporating this feature taught in Ng-Thow-Hing for the purpose of processing polygon meshes with improved speed and resolution.

Allowable Subject Matter
Claims 2-7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose the recited combinations of elements in generating 3D entity shape data using image recognition, including wherein a virtual grid on a plane of a specific distance is first generated by using the grid matching part, and the 3D space grid is generated by matching a lower surface of a virtual 3D grid having a plurality of cubes with the virtual grid, as in claim 2; wherein the generating of the shape data for the external object includes obtaining real coordinates, sizes, and distances of feature points of a main outline of the object by using the 3D space grid; and generating a small quadrangular grid (polygon) on the object surface by using the coordinates of the feature points of the main outline, as in claim 4; and wherein the memory further stores program instructions executable by the processor to generate first a virtual grid on a plane of a specific distance by using the grid matching part, and generate the 3D space grid by matching a lower surface of a virtual 3D grid having a plurality of cubes with the virtual grid, as in claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAM BHATTACHARYA whose telephone number is (571)272-7917. The examiner can normally be reached weekdays, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAM BHATTACHARYA/Primary Examiner, Art Unit 2646